Order entered October             ,   2012




                                                In The
                                        Qlourt at Z1ppea1
                           futt       Itritt of exa at afta
                                        No.   05-12-01154-CR
                                        No.   05-12-01 155-CR
                                        No.   05-12-01156-CR
                                        No.   05-12-01157-CR

                                      ELISHA ROSE, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd JudiciaL District Court
                                 I)allas County, Texas
      Trial Court Cause Nos. F11-21019-T, F11-21020-T, F11-21021-T, F11-21022-T

                                               ORDER

       The Court REINSTATES the appeals.

       On October 12, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We received the reporter’s record on October 17, 2012.

Therefore, we VACATE the October 12, 2012 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                                                —.

                                                             N                  4
                                                           (__   j

                                                         DAVID L. BRIDGES
                                                         JUSTICE